Case: 1:18-cv-01465 Document #: 127 Filed: 04/16/19 Page 1 of 1 PageID #:3358

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Laura Mullen
                           Plaintiff,
v.                                               Case No.: 1:18−cv−01465
                                                 Honorable Matthew F. Kennelly
GLV, Inc, et al.
                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 16, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing and
motion hearing held on 4/16/2019. Motion to compel [119] is entered and continued;
amended answer to be provided by 4/23/2019. Motion for entry of confidentiality order
[121] is granted as modified in open court. Motion to strike [125] is denied for reasons
stated in open court; the 4/23/2019 motion hearing is vacated. Status hearing set for
5/8/2019 at 9:30 a.m. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
